MEMORANDUM**
Jose Luis Arredondo-Soto appeals the 57-month sentence imposed following his guilty plea conviction for illegal reentry under 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), and we vacate and remand.
Arrendondo-Soto’s 1992 conviction under California Health & Safety Code § 11360(a) and his 1997 conviction under California Health & Safety Code § 11351.5 do not facially qualify as “drug trafficking offenses” warranting a 12-level enhancement under U.S.S.G. § 2L1.2(b)(l)(B). *689See United States v. Rivera-Sanchez, 247 F.3d 905, 909 (9th Cir.2001) (en banc). The government agrees. Accordingly, we vacate the sentence and remand for resentencing. We leave it to the district court’s discretion whether to allow the parties to submit additional evidence on remand. See United States v. Matthews, 278 F.3d 880, 889 (9th Cir.) (en banc), cert. denied, 535 U.S. 1120, 122 S.Ct. 2345, 153 L.Ed.2d 173 (2002).
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.